DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 22, 2021 and March 2, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 2, is objected to because of the following informalities:  Claim 2 misspells the term “nitrite” (it should be nitride).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, discloses, “…a plurality of biasing members operatively associated with the member to selectively apply a first force to the rollers to retain the rollers in the first position in engagement with the ramps and apply a second force to the rollers to retain the rollers in the second position in engagement with the ramps whereby oscillating movements of the handle results in intermittent rotation of the body and socket holder.” However, it is unclear what elements actually form the plurality of biasing members. Applicant’s PG-PUB (see 2021/0114180) discloses a biasing spring (at 106, see paragraph 51). It is unclear how the single spring forms the plurality of biasing members. In addition, it is also unclear how the spring provides the first force and the second force to retain the rollers in first and second positions, respectively. Where does the Specification provide proper support for the; plurality of biasing members…to selectively apply a first force… and apply a second force? Are the plurality of biasing members formed as magnetic members? If so, where does the Specification provide proper support for a plurality of biasing members (formed as magnets) that apply a first force the first force and the second force to retain the rollers in first and second positions, respectively? Is the first force a repulsive force provided by the magnet? Is the second force a separation force provided by the magnet?
Claim 22 also recites the limitation "a roller" in Line 16.  However, claim 22 previously disclosed  “a roller” in Line 9. Thus, it is unclear if the second recitation of, “a roller” is the same element as previously disclosed in Line 9. In other words, are there different rollers being claimed? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Chiang (2005/0120832) in view of Yu (CN2820448, translation included herewith).

In reference to claim 22, As Best Understood, Chiang disclose a socket wrench for rotating a socket comprising: 
a handle (10),
a head (11) joined to the handle,
the head including an inside cylindrical wall surrounding a bore (12),
a body (40) located within the bore of the head,
a socket holder (41) joined to the body for accommodating a socket (paragraph 7),
the body including a plurality of ramps (43 and/or 451) facing the inside cylindrical wall of the head (Figure 9), 
a roller (50) located between each ramp and the inside cylindrical wall of the head (Figure 9),
each roller being selectively engageable with the inside cylindrical wall of the head and a ramp to transmit torque to the body and socket holder upon oscillating movement of the handle (see Abstract),
a member (formed from 30 and 33) mounted on the body operable to selectively shift each roller to a first position and a second position relative to a ramp (43), 
the member having a first part (lower part of 30 in Figure 6) having spaced segments (33) with a space between adjacent segments accommodating a roller (50) and a second part (upper part of 30) rotatably mounted on the head and operably connected to the first part to rotate the first part and rollers between the first position and the second position relative to the ramps of the body (paragraph 36), whereby oscillating movements of the handle results in intermittent rotation of the body and socket holder (see Figure 8).
Chiang lacks, a plurality of biasing members operatively associated with the member to selectively apply a first force to the rollers to retain the rollers in the first position and apply a second force to the rollers to retain the rollers in the second position.
However, Yu teaches that it is old and well known in the art at the time the invention was made to provide a wrench (Figure 1) with a plurality of biasing members (5) operatively associated with a member (6) to selectively apply a first force (i.e. compression of the spring) to rollers (4) to retain the rollers in a first position and apply a second force (i.e. extension of the spring) to the rollers to retain the rollers in a second position (Figures 1-4 and Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Chiang, with the known technique of providing the plurality of biasing members, as taught by Yu, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively drives the body and wrench with a synchronous rotary action, thereby providing a more reliable force when rotating, which reverses more easily and which has simple structure, small abrasion, high strength and no noise.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 11, 12 and 16-20 of U.S. Patent No. 10888978. 

In reference to claim 1, Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10888978 discloses a socket wrench for rotating a socket comprising: 
a handle (see claim 1), 
a head joined to the handle (see claim 1),
the head including an inside cylindrical wall surrounding a bore (see claim 1),
a gold color coat covering the handle and the head (see claims 11 and 12 of U.S. Patent No. 10888978 and note that titanium nitride provides a gold color, see claim 2 of the current application 17102822),
a body located within the bore of the head (see claim 1),
a socket holder joined to the body for accommodating a socket (see claim 1),
the body including a plurality of ramps facing the inside cylindrical wall of the head (see claim 1),
each ramp having opposite end sections (see claim 1),
a roller located between each ramp and the inside cylindrical wall of the head and engageable with each ramp and inside cylindrical wall (see claim 1),
a first member having arcuate segments located between adjacent rollers operable to selectively shift each roller adjacent to the opposite end sections of the ramp adjacent to each roller (see claim 1),
a second member rotatably mounted on the head operably connected to the first member to rotate the first member (see claim 1),
a plurality of first permanent magnets mounted on the body (see claim 1),
a plurality of second permanent magnets mounted on the second member (see claim 1),
the plurality of first permanent magnets having the same polarity as the plurality of the second permanent magnets whereby repulsive magnetic forces exist between adjacent plurality of the first and second permanent magnets (see claim 1), and
the plurality of the first permanent magnets on the body and the plurality of the second permanent magnets on the second member being located relative to each other whereby the repulsive magnetic forces between the adjacent plurality of the first and second permanent . magnets retain the second member in a selected shifted position to locate each roller adjacent an end section of a ramp whereby oscillating movements of the handle results in intermittent rotation of the body and socket holder (see claim 1). 

In reference to claim 2, U.S. Patent No. 10888978 discloses that the gold color coat is titanium nitride (see claim 12).

In reference to claims 3, 8 and 20, U.S. Patent No. 10888978 discloses that the plurality of first permanent magnets comprise three first permanent magnets, and the plurality of second permanent magnets comprise three second permanent magnets (see claims 5 and 17). 

In reference to claims 4 and 9, U.S. Patent No. 10888978 discloses that adjacent three first permanent magnets are circumferentially spaced 120 degrees from each other, and adjacent three second permanent magnets are circumferentially spaced 120 degrees from each other (see claims 6 and 18). 

In reference to claims 5, 10 and 14, U.S. Patent No. 10888978 discloses that the plurality of first permanent magnets having first ends, the plurality of second permanent magnets having second ends, and said first ends and second ends having the same polarity (see claim 7).

In reference to claims 6, 11 and 15, U.S. Patent No. 10888978 discloses that the first ends of the first permanent magnets and the second ends of the second permanent magnets are located in a generally common plane between the body and the member (see claim 8).

In reference to claim 7, U.S. Patent No. 10888978 discloses a socket wrench for rotating a socket comprising:
a handle (see claims 1 and 16), 
a head joined to the handle (see claims 1 and 16),
the head including an inside cylindrical wall surrounding a bore (see claims 1 and 16),
a body located within the bore of the head (see claims 1 and 16),
a socket holder joined to the body for accommodating a socket (see claims 1 and 16),
the body including a plurality of ramps facing the inside cylindrical wall of the head (see claims 1 and 16),
each ramp having opposite end sections (see claims 1 and 16),
a roller located between each ramp and the inside cylindrical wall of the head and engageable with each ramp and inside cylindrical wall (see claims 1 and 16),
a member mounted on the head operable to selectively shift each roller adjacent to the opposite end sections of the ramp adjacent to each roller (see claims 1 and 16),
a plurality of first permanent magnets mounted on the body (see claims 1 and 16),
a plurality of second permanent magnets mounted on the member (see claims 1 and 16), and 
the plurality of the first permanent magnets on the body and the plurality of the second permanent magnets on the member being located relative to each other whereby the magnetic forces between the adjacent plurality of the first and second permanent magnets retain the member in a selected shifted position to locate each roller in engagement with the inside cylindrical wall of the head and adjacent ramp whereby oscillating movements of the handle results in intermittent rotation of the body and socket holder (see claims 1 and 16). 

In reference to claims 12, 17 and 21, U.S. Patent No. 10888978 discloses that the member has a first part having circumferentially spaced segments located between adjacent rollers operable to selectively shift each roller adjacent to the opposite end sections of the ramp adjacent to each roller, and a second part rotatably mounted on the head and operably connected to the first part to rotate the first part, and the plurality of second permanent magnets being mounted on the second part of the member (see claim 20). 

In reference to claim 13, U.S. Patent No. 10888978 discloses a socket wrench for rotating a socket comprising:
a handle (see claims 1 and 16), 
a head joined to the handle (see claims 1 and 16),
a coat of titanium nitride covering the handle and the head (see claims 1, 11 and 12),
the head including an inside cylindrical wall surrounding a bore (see claims 1 and 16),
a body located within the bore of the head (see claims 1 and 16),
a socket holder joined to the body for accommodating a socket (see claims 1 and 16),
the body including a plurality of ramps facing the inside cylindrical wall of the head (see claims 1 and 16),
each ramp having opposite end sections (see claims 1 and 16),
a roller located between each ramp and the inside cylindrical wall of the head (see claims 1 and 16),
each roller being selectively engageable with the opposite end sections of each ramp to transmit torque to the body and socket holder upon arcuate movement of the handle (see claims 1 and 16),
a member mounted on the head operable to selectively shift each roller adjacent to the opposite end sections of a ramp (see claims 1 and 16),
at least one first permanent magnet mounted on the body (see claims 1 and 16),
at least one second permanent magnet mounted on the member (see claims 1 and 16),
the at least one first permanent magnet has the same polarity as the at least one second permanent magnet whereby a repulsive magnetic force exists between adjacent the at least one first permanent magnet and the at least one second permanent magnet (see claims 1 and 16), and 
the at least one first permanent magnet on the body and the at least one second permanent magnet on the member being located relative to each other whereby the repulsive magnetic force between the at least one first permanent magnet and the at least one second permanent magnet retains the member in a selected shifted position to locate each roller adjacent an end section of a ramp whereby oscillating movements of the handle results in intermittent rotation of the body and socket holder (see claims 1 and 16). 

In reference to claim 16, U.S. Patent No. 10888978 discloses that the first end of the at least one first permanent magnet and the second end of the at least one second permanent magnet each have a north polarity (see claim 9). 

In reference to claim 18, U.S. Patent No. 10888978 discloses that the first part of the member has arcuate segments and slots between the arcuate segments, said slots accommodating the rollers (see claim 21).

In reference to claim 19, U.S. Patent No. 10888978 discloses a mechanism for converting oscillating movements to intermittent rotational movement comprising: 
a first member (i.e. head) having an inside cylindrical wall surrounding a bore (see claims 1 and 16), 
a body located within the bore of the first member (see claims 1 and 16),
the body including a plurality of ramps facing the inside cylindrical wall of the first member, each ramp having opposite end sections (see claims 1 and 16),
a roller located between each ramp and the inside cylindrical wall of the first member and engageable with each ramp and inside cylindrical wall of the first member (see claims 1 and 16),
a second member mounted on the body operable to selectively shift each roller adjacent to the opposite end sections of the ramp adjacent to each roller (see claims 1 and 16),
a plurality of first permanent magnets mounted on the body (see claims 1 and 16),
a plurality of second permanent magnets mounted on the second member (see claims 1 and 16),
the plurality of first permanent magnets having the same polarity as the plurality of the second permanent magnets whereby repulsive magnetic forces exist between adjacent plurality of the first and second permanent magnets (see claims 1 and 16),  and
the plurality of the first permanent magnets on the body and the plurality of the second permanent magnets on the second member being located relative to each other whereby the repulsive magnetic forces between the adjacent plurality of the first and second permanent magnets retain the second member in a selected shifted position to locate each roller adjacent an end section of a ramp whereby oscillating movements of the first member results in intermittent rotation of the body (see claims 1 and 16). 

Claims 7 and 19 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16913194 (reference application). 

In reference to claim 7, although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16913194 discloses a socket wrench for rotating a socket comprising:
a handle (see claim 1), 
a head joined to the handle (see claim 1),
the head including an inside cylindrical wall surrounding a bore (see claim 1),
a body located within the bore of the head (see claim 1),
a socket holder joined to the body for accommodating a socket (see claim 1),
the body including a plurality of ramps facing the inside cylindrical wall of the head (see claim 1),
each ramp having opposite end sections (see claim 1),
a roller located between each ramp and the inside cylindrical wall of the head and engageable with each ramp and inside cylindrical wall (see claim 1),
a member mounted on the head operable to selectively shift each roller adjacent to the opposite end sections of the ramp adjacent to each roller (see claim 1),
a plurality of first permanent magnets mounted on the body (see claim 1),
a plurality of second permanent magnets mounted on the member (see claim 1), and 
the plurality of the first permanent magnets on the body and the plurality of the second permanent magnets on the member being located relative to each other whereby the magnetic forces between the adjacent plurality of the first and second permanent magnets retain the member in a selected shifted position to locate each roller in engagement with the inside cylindrical wall of the head and adjacent ramp whereby oscillating movements of the handle results in intermittent rotation of the body and socket holder (see claim 1). 

In reference to claim 19, copending Application No. 16913194 discloses a mechanism for converting oscillating movements to intermittent rotational movement comprising: 
a first member (i.e. head) having an inside cylindrical wall surrounding a bore (see claim 1), 
a body located within the bore of the first member (see claim 1),
the body including a plurality of ramps facing the inside cylindrical wall of the first member, each ramp having opposite end sections (see claim 1),
a roller located between each ramp and the inside cylindrical wall of the first member and engageable with each ramp and inside cylindrical wall of the first member (see claim 1),
a second member (i.e. formed as the member in claim 1 of copending Application No. 16913194) mounted on the body operable to selectively shift each roller adjacent to the opposite end sections of the ramp adjacent to each roller (see claims 1 and 16),
a plurality of first permanent magnets mounted on the body (see claim 1),
a plurality of second permanent magnets mounted on the second member (see claim 1),
the plurality of first permanent magnets having the same polarity as the plurality of the second permanent magnets whereby repulsive magnetic forces exist between adjacent plurality of the first and second permanent magnets (see claim 1),  and
the plurality of the first permanent magnets on the body and the plurality of the second permanent magnets on the second member being located relative to each other whereby the repulsive magnetic forces between the adjacent plurality of the first and second permanent magnets retain the second member in a selected shifted position to locate each roller adjacent an end section of a ramp whereby oscillating movements of the first member results in intermittent rotation of the body (see claim 1). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fischer (2104320) discloses a freewheeling clutch comprising; 
a head (1), 
the head including an inside cylindrical wall surrounding a bore (see Figures 1 and 7),
a body (2) located within the bore of the head,
the body including a plurality of ramps (at G1-G3) facing the inside cylindrical wall of the head (see Figure 1),
each ramp having opposite end sections (G1 and G3, Figure 1),
a roller (3) located between each ramp and the inside cylindrical wall of the head and engageable with each ramp and inside cylindrical wall (see Figure 1),
a member (15) mounted on the head operable to selectively shift each roller adjacent to the opposite end sections of the ramp adjacent to each roller,
plurality of biasing members (7) operatively associated with the member to selectively apply a first force to the rollers to retain the rollers in the first position in engagement with the ramps and apply a second force to the rollers to retain the rollers in the second position in engagement with the ramps whereby oscillating movements of the handle results in intermittent rotation of the body (Column 1, Lines 4-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723